OPINION — AG — ** COUNTY COMMISSIONERS — EMPLOY AN ATTORNEY ** THE BOARD OF COUNTY COMMISSIONERS OF A COUNTY IS WITHOUT AUTHORITY — EITHER WITH OR WITHOUT CONSENT OF THE COUNTY ATTORNEY (DISTRICT ATTORNEY) — TO EMPLOY AN ATTORNEY TO AUDIT OR APPROVE CLAIMS AGAINST THE ROAD FUNDS OF THE COUNTY, OR ANY OTHER FUNDS OF THE COUNTY, OR TO ADVISE THE BOARD IN THE AUDITING OR APPROVAL OF SUCH CLAIMS. (HIRE PRIVATE ATTORNEY, LAWYER) CITE: 19 O.S. 185 [19-185], 19 O.S. 410.5 [19-410.5], 62 O.S. 301 [62-301], 62 O.S. 302 [62-302], 19 O.S. 326 [19-326] (PRIVATE COUNSEL) (JAMES C. HARKIN)